UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7762


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER CUNNINGHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:14-cr-00225-LMB-1; 1:15-cv-01262-LMB)


Submitted:   March 31, 2016                 Decided:   April 11, 2016


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Cunningham, Appellant Pro Se. Chad Golder, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher Cunningham seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2255 (2012) motion.                        The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.             28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate      of    appealability        will    not     issue      absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

     When    the    district     court    denies    relief      on   the   merits,    a

prisoner     satisfies       this      standard        by     demonstrating         that

reasonable    jurists       would      find     that    the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief     on    procedural         grounds,      the     prisoner       must

demonstrate    both       that   the     dispositive        procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Cunningham has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3